Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,096,579. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to obvious variations of a system and method for wirelessly transmitting and receiving encrypted ECG data as claimed in claims 1-20 of U.S. Patent No. 11,096,579.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al (US 2019/0117068) in view of Chang (US 2005/0043640).
Regarding claims 1 and 11, Thomson et al meet all or the claimed limitations except for encrypting the ECG data via a secret key stored in the physiological monitor.
FIG. 27 in Thomson et al is a schematic illustration of a system for secure ultrasonic transmission of data including an ultrasonic communications device with an ultrasonic transducer and an encryption key 01051 located on the ultrasonic communications device.
 Chang (US 2005/0043640) discloses encrypting ECG data with secret key cryptography for data transferred between ECG sensing devices and a server over the Internet. See paragraph [0165].
One of ordinary skill in the art would have found it obvious to encrypt the ECG data in Thomson et al with a secret key to prevent unintended interception and viewing of the ECG data.
Regarding claims 2 and 12, the skilled artisan would have found it obvious to enable the secret key to be known to the cloud-based server to enable monitors connected to the server to view and review the ECG data.  
Regarding claims 3 and 13, the physiological monitor in Thomson et al performs beat detection using the ECG data where heart beats are detected using the sensor 1210 of the external device 1200.
Regarding claims 4 and 14, Thomson et al teach sending measured cardiac parameters to a remote server. See paragraph [0035]. The skilled artisan would have found it obvious to use the sensor detected signals from sensor 1210 in the cloud-based server to perform beat detection 
Regarding claims 7 and 17, Thomson et al teach the physiological monitor 0401 comprises a blood pressure sensor.  
Regarding claims 8 and 18, Thomson et al teach the sensor 1210 comprises one or more metabolic physiology and activity sensors separate from the physiological monitor and each interoperate through connection 1235 wirelessly with the physiological monitor.  
Regarding claims 9 and 19, Thomson et al teach the physiological monitor and one or more physiology and activity sensors communicate via Bluetooth. See paragraph [0191]. 
Regarding claims 10 and 20, Thomson et al teach the physiological monitor encrypts data obtained via the one or more physiology and activity sensors. See paragraph [0330] and [0333]. 
Allowable Subject Matter
Claims 5, 6, 15 and 16 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing an acceptable Terminal Disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thomson et al (US 2016/0018660) disclose using an ultrasonic signal encoded with an ECG securely transmitted using an encryption key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
3/16/2022